Motion Denied and Order filed September 22, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00255-CR
                                ____________

                JESUS LORENZO VILLASENOR, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                              On Appeal from the
                          Guadalupe County, Texas
                        Trial Court Cause No. 1386869


                                    ORDER

      Appellant is represented by appointed counsel, Patrick F. McCann.
Appellant’s brief was originally due June 11, 2015. We have granted a total of 90
days to file appellant’s brief until September 9, 2015. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On September 10, 2015, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.1

         We deny the request for extension and issue the following order.

         Accordingly, we order Patrick McCann to file a brief with the clerk of this
court on or before October 9, 2014. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                                PER CURIAM



Panel consists of Jamison, McCally and Wise




1
  We note that counsel’s assertion this case was sent back to the trial court for appointment of another attorney on
the grounds there were was arguable error is erroneous.